In an action, inter alia, to recover damages for medical malpractice, the plaintiff purportedly appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated January 22, 2009, as, upon deeming her notice of medical malpractice action timely and recognizing her pro se status, denied her request for reimbursement of costs in the sum of $5,300 from her former attorney.
Motion by the appellant, inter alia, for leave to appeal from an order of the Supreme Court Kings County, dated January 22, 2009. By decision and order on motion of this Court dated June 30, 2010, that branch of the appellant’s motion which is for leave to appeal from the order dated January 22, 2009, was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, and the papers filed in opposition thereto, and upon the submission of the appeal, it is
*678Ordered that the branch of the appellant’s motion which is for leave to appeal from the order dated January 22, 2009, is denied, without costs or disbursements; and it is further,
Ordered that the appeal purportedly taken as of right is dismissed, without costs or disbursements (see CPLR 5701 [c]).
Dickerson, J.E, Austin, Roman and Hinds-Radix, JJ., concur.